UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      03/16/2020
IAN-CARLOS MARTINEZ,

                                     Plaintiff,                           ORDER

                       -against-                                  19-CV-9885 (AJN) (KHP)


 NEW YORK POLICE DEPARTMENT, et al.,


                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       The initial case management conference scheduled for April 27, 2020 at 11:30 a.m. is

hereby converted to a telephone conference. The parties should dial the following number:

(866) 434-5269. The access code is: 4858267 (if prompted to put in security code, re-enter

access code).

        The Clerk of Court is respectfully requested to mail a copy of this order to the Pro-se

litigant at the following address: Ian-Carlos Martinez at 311 West 114th Street., Apt 3B, New

York, NY 10026.




Dated: New York, New York
       March 16, 2020
                                            SO ORDERED.



                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
